Citation Nr: 1213140	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for high blood pressure.

6.  Entitlement to service connection for a nasal disorder.




REPRESENTATION

Appellant represented by:	Aires Robinson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1971 to October 1971, and in the Navy from August 1976 to August 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose from October 2007 and December 20089 rating decisions in which the RO denied the Veteran's claims.  In the October 2007 rating decision, the RO, in pertinent part, denied service connection for PTSD.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  After receipt of additional evidence, the RO continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)).

In the December 2008 rating decision, the RO, inter alia, denied service connection for back problems, headaches, hearing loss, high blood pressure and nasal irregularities.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

In February 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  At the February 2012 hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  On December 15, 1979, while on active duty, the Veteran resisted arrest and was placed in a standard police restraining hold, rendering him unconscious. 

3.  The Veteran was not insane at the time he resisted arrest and was capable of distinguishing right from wrong. 

4.  The Veteran deliberately and intentionally resisted arrest on December 15, 1979, with knowledge of, or wanton and reckless disregard of the probable consequences. 

5. Although the Veteran has been diagnosed with service-related PTSD, the occurrence of the alleged in-service stressor, to which his PTSD symptoms have been medically linked, was the result of the Veteran's own willful misconduct.

6.  The Veteran has not presented evidence of a hearing loss to an extent recognized as a disability for VA purposes.



7.  No back disorder, headaches, high blood pressure or nasal disorder was shown in service, and there is no competent evidence or opinion indicating that any of these disabilities-each first diagnosed many years after service-is medically related to service.


CONCLUSIONS OF LAW

1.  PTSD was the result of the Veteran's own willful misconduct and was not incurred in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.102, 3.310 (2011). 

2. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).

3.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5. The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

6.  The criteria for service connection for high blood pressure are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  The criteria for service connection for a nasal disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2005 and October 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; the October 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.   The October 2007 and December 2008 rating decisions reflect the initial adjudication of the claims after issuance of these letters.  Hence, the letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, report of July 2006 VA PTSD examination and service personnel records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2012 hearing, along with various written statements provided by the Veteran, and by his agent, on his behalf. 

The Board also finds that no further RO action on any claim, prior to appellate consideration, is required.  For reasons expressed below, the Board finds that there is no duty to obtain a medical opinion in connection with any claim for service connection for a back disorder, headaches, hearing loss, high blood pressure or nasal disorder.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such any error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


A.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

As regards the first, fundamental requirement for service connection, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

In this case, the Board notes that in the report of July 2006 fee basis examination, a psychiatrist concluded that, based upon his examination, the Veteran did meet the criteria for a diagnosis of PTSD.  Thus, the Board finds that the Veteran has currently diagnosed PTSD, in accordance with the provisions of 38 C.F.R. § 4.125.    

Additionally, in the July 2006 report of examination, a link was established between the Veteran's current PTSD symptoms and the alleged in-service stressor.  To that end, the Veteran's alleged in-service stressor was being assaulted by a police officer (being placed in a choke hold) resulting in a loss of consciousness in 1979.  The Veteran reported that he feared for his life.  In the report of examination, the psychiatrist indicated that the described in-service stressor met the criteria for a diagnosis of PTSD.  Finally, a December 15, 1979 police report tends to support a finding that that the Veteran's claimed in-service stressor actually occurred.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Gaines v. West, 11 Vet. App. 353, 359 (1998);  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  This evidence would suggest that the Veteran is entitled to service connection for PTSD, unless the PTSD was the result of the Veteran's own willful misconduct.  

The Board notes that direct service connection may be granted only when a disability was incurred in or aggravated in line of duty, and not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.301(a) (2011).  "In line of duty" means an injury or disease incurred or aggravated during active service unless the result of the veteran's own misconduct.  38 C.F.R. § 3.1 (m) (2011). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death. 38 C.F.R. § 3.1(n) (2011).  

A December 1979 police report indicated that the Veteran was arrested after he was observed to be operating a motor vehicle upon the highway while under the influence of an alcoholic beverage and resisting arrest when he refused to submit to an arrest.  On December 15, 1979, the Veteran was observed by police officers to be traveling in excess of 65 miles per hour.  The officers pursued the Veteran and pulled him over.

The police report indicated that the officers observed that the Veteran's eyes were watery and bloodshot; his speech was slurred; and, there was a moderate odor of an alcoholic beverage emitting from within the vehicle.  The Veteran was asked to step from his car and submit to a field balance and coordination test.  The Veteran eventually was persuaded to complete this sobriety test at which time the officers concluded that the Veteran was under the influence of an alcoholic beverage.  The Veteran pleaded with the officers not to arrest him because he had a pregnant wife at home and was on special military leave to take care of his wife.  The officers wrote the Veteran a citation for speeding and then gave him an opportunity to safely park his car, lock it up and get other transportation home.

The Veteran returned to his vehicle, yelled obscenities at the officers and tried to drive away.  The officers approached the vehicle and asked the Veteran to step from the vehicle.  The Veteran refused and the officer forcibly assisted the Veteran out of his vehicle.  Outside of the vehicle, the Veteran became combative and refused to place his hands on top of his vehicle as instructed by the officers.  The officers attempted to perform a cursory pat down for weapons at which time the Veteran spun around and attempted to hit the officers with clenched fists.  The officers responded by placing the Veteran in a standard police restraining hold, rendering him unconscious so that he could be handcuffed.  The Veteran came to and was advised that he was under arrest for DUI and resisting arrest.  En route to the police station, the Veteran continued to badger the officers with verbal abuse.  At the police station, the Veteran was administered a breathalyzer test with a reading of .16 percent.  A second test was performed approximately an hour later with a reading of .15 percent.

In an October 2007 Administrative Decision, the RO determined that the Veteran's PTSD was due to his own willful misconduct and not incurred in the line of duty.  The Veteran did not appeal this Administrative Decision.

As noted, during the July 2006 fee-basis examination, the Veteran reported that his PTSD was the result of being assaulted by a police officer (being placed in a choke hold) which resulted in his losing consciousness in 1979.  In his February 2012 hearing, the Veteran testified that he was depressed at that time over murder of his brother and turned to alcohol and cannabis to numb his feelings.  

Considering the evidence of record, the Board finds that service connection is not warranted for PTSD because the disorder was caused by the Veteran's own willful misconduct.

The record does not indicate, and the Veteran does contend, that he was unaware that resisting arrest was prohibited or that he thought resisting arrest was "a mere technical violation of police regulations or ordinances."  The Veteran does not contend that he was incapable of controlling his actions at the time he resisted arrest.  Under these circumstances, the Board concludes that even though the evidence shows the Veteran has PTSD medically linked to an in-service stressor, the PTSD was the result of his own willful misconduct and not incurred in the line of duty.  Thus, service connection for his PTSD cannot be granted.

The Board acknowledges the argument of the Veteran's representative that the Veteran's alcohol consumption the night of the incident in December 1979 was not willful misconduct.  In this regard, the Board notes that the simple drinking of an alcoholic beverage is not of itself willful misconduct.  However, if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2011).

In this case, the in-service stressor to which the Veteran's PTSD has been attributed is not his alcohol consumption or the DUI he received the night of December 15, 1979.  Thus, his willful misconduct was not the consumption of alcohol or the DUI.  Rather, the in-service stressor to which the Veteran's PTSD has been attributed is his "being assaulted by a police officer (being placed in a choke hold) which resulted in his losing consciousness."  Again, as noted above, it was the Veteran's willful misconduct in resisting arrest that led to his being placed in a standard police restraining hold that led to his loss of consciousness.  

For all the foregoing reasons, the Board concludes that the Veteran's PTSD was the result of his own willful misconduct, and thus was not sustained in the line of duty.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence reflects that the Veteran's PTSD was the result of his own willful misconduct, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Remaining Service Connection Claims

The Veteran contends that he has current back disorder, headaches, high blood pressure, nasal disorder and hearing loss emanating from this same incident noted above and thus subject to service connection.  As noted above, however, the Veteran's resisting arrest on December 15, 1979 was willful misconduct and thus any injury  sustained thereof was not sustained in the line of duty and service connection is not warranted.

The Board also finds that the record presents no other basis for an award of service connection for any of these disabilities.  

Initially, the Board notes that, fundamentally, there is no evidence to even suggest that the Veteran has a hearing loss to an extent recognized as a disability, pursuant to 38 U.S.C.A. § 3.385.  While the record indicates that the Veteran has or, during the appeal period, has had diagnoses of lumbar strain, migraine headaches, hypertension and hypertrophy of nasal turbinates, epistaxis and rhinitis medicamentosa; however, there is no evidence medical even suggest that any such disability is medically-related to service.  The Board notes that the Veteran's service treatment records reflect no complaints, findings, or diagnosis of any back, hypertension or nasal disorder.  The Board is aware of an October 1979 service treatment record which reflects the Veteran's complaints of headaches only during exercise; the impression was vascular headaches during extensive exercise.  Remaining service treatment records reflect no complaints of, treatment for or diagnosis of headaches. 

Subsequent to service, hypertension is not shown to have had its onset during his period of active service, nor was it manifested to a compensable degree within one year following his separation from service; thus, the record presents no basis for a grant of service connection for hypertension of a presumptive basis (see 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011)).  Further, the first documentation of lumbar strain, migraine headaches, hypertension and nasal disorder is many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Finally, there is no competent medical evidence or opinion to suggest that there exists a medical nexus between any current  back disorder, headaches, high blood pressure, nasal disorder or hearing loss and service.  Moreover, under these circumstances, no medical examination or opinion in this regard, in connection with any of these claims, is required.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this appeal, none of the claims the claim does not meet the requirements to obtain a VA medical opinion.  As indicated, fundamentally, there is no medical indication that any claimed back disorder, headaches, high blood pressure, nasal disorder and hearing loss is associated with a service.  Significantly, neither the Veteran nor his representative has presented or identified any competent evidence that, in fact, supports the claims.  

To whatever extent the Veteran and/or his representative attempt to support the claims on the basis of lay assertions, alone, such attempt must fail.  The matters of whether the Veteran has hearing loss to an extent recognized as a disability for VA purposes, and whether there exists a medical relationship between service and each disability for which service connection is sought is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to offer an opinion on the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, the lay assertions in this regard have no probative value.

For all the foregoing reasons, service connection for claimed  back disorder, headaches, high blood pressure, nasal disorder and hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports any of these claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.

Service connection for a back disorder is denied.

Service connection for headaches is denied.

Service connection for hearing loss is denied.

Service connection for high blood pressure is denied.

Service connection for a nasal disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


